IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00442-CV

           IN THE INTEREST OF T.M. AND D.M., CHILDREN,



                      From the County Court at Law No. 2
                             Brazos County, Texas
                      Trial Court No. 05-000414-CV-CCL2


                          MEMORANDUM OPINION

      Appellant has filed a “Motion to Dismiss.”       See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                              REX D. DAVIS
                                              Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 4, 2012
[CV06]